EC-Serbia Stabilisation and Association Agreement - Stabilisation and Association Agreement between the EC and Serbia (debate)
The first item on the agenda is the joint debate on the EC-Serbia Agreement
EC-Serbia Stabilisation and Association Agreement. Recommendation by Jelko Kacin, on behalf of the Committee on Foreign Affairs. Recommendation on the draft Council and Commission decision on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part [15619/1/2007 - C7-0341/2010 - 2007/0255(NLE)]
Stabilisation and Association Agreement between the EC and Serbia. Council and Commission statements
Madam President, the Stabilisation and Association Agreement between the European Union and Serbia was signed in April 2008, and the transitional, interim trade agreement with Serbia has been successfully implemented since February 2010.
The ratification process began in September 2008 when the Serbian Parliament first ratified this agreement.
The agreement provides a political, legal and economic framework for cooperation between the European Union and Serbia, and Serbia was unable to continue along the path of European integration without the ratification process getting under way.
In 2009, there were no reports of Serbia on the European Parliament's agenda because the ratification process in the Member States stalled following Serbia's failure to cooperate fully with the Hague-based International Criminal Tribunal for the former Yugoslavia (ICTY). To date, eleven Member States have ratified this agreement, which is why, today, I call on the remaining Member States to do the same as soon as possible.
If, today, we ratify the agreement in this higher assembly, we will be sending a strong and visible message of support for Serbia's European efforts. That alone, however, will not ensure a successful completion of the ratification process.
The resolution on Serbia, on which we will be voting tomorrow, carries precisely this message of support. We need to support Serbia along its long and difficult path to membership of the European Union.
As a country which has long been isolated and which has remained outside the modern tide of European politics and economy, Serbia is facing many challenges.
In the past two years, we have witnessed the political scene in Serbia becoming more pro-European. Serbian leaders will provide us with the best evidence of their sincere commitment to European values and way of life if they successfully resolve problems and implement all the reforms that are necessary.
We have already seen some positive developments. We have sincerely welcomed Serbia's willingness to compromise and the adoption by the UN General Assembly of a joint resolution on Kosovo in September 2010.
On 1 January 2011, Serbia abolished compulsory military service, and generations of young Serbian citizens have been given an additional opportunity to learn, study and develop. Civilian supervision of the armed forces has also been strengthened.
On the other hand, Serbia's advancement towards the EU has very much been hampered by the fact that two individuals indicted for war crimes by the ICTY remain at large.
Ratko Mladić has been on the run for more than 15 years since the genocide in Srebrenica, that greatest of crimes perpetrated on European soil since World War II.
We welcome the statement of the Serbian Government that they consider the finalisation of their cooperation with the Hague Tribunal to be a priority. However, we call on the Serbian authorities, as the main ICTY prosecutor has said, to reduce convincingly the gap between the political will they have shown and concrete results.
The time has come for Serbia to close this painful chapter and to make a new step towards reconciliation in the region.
Serbia will not be able to secure candidate status until it demonstrates that it is fully cooperating with the Hague Tribunal, as stated in the Council conclusions of 25 October 2010.
The most compelling evidence of this would be the arrests and extradition of those who have been indicted. Serbia's efforts to date to bring this about have not produced results and they remain inadequate.
Significant shifts in regional relations in the Western Balkans, evidenced most of all by the relationship between Serbia and Croatia, have been achieved. We welcome the stance of the Serbian President, whose new approach has given a powerful impetus to a lasting reconciliation in the region.
Despite that, there are still further challenges. Belgrade must demonstrate a constructive relationship in the upcoming dialogue with Priština and, regardless of the issue of Kosovo's status, the relationship between Belgrade and Priština must become a partnership, so that the whole region is more easily able to progress towards Europe.
This also holds true for Serbia's relations with Bosnia and Herzegovina. Belgrade needs to support the reforms that will enable Bosnia and Herzegovina, as a country with its own institutions, to negotiate on its membership of the European Union. At the moment, that is still not the case.
President-in-Office of the Council. - Madam President, it is a great privilege and honour for me to return to the European Parliament in my new capacity as the representative of the Hungarian rotating Presidency of the Council of the European Union. I hope, honourable Members, that you will consider me a former Member of this House, and as a guarantee that the Hungarian Presidency will be a Parliament-friendly Presidency.
I look forward to working with you all during the forthcoming five-and-a-half months of this Presidency, with great expectations. I shall now use my mother tongue.
President-in-Office of the Council. - (HU) Madam President, ladies and gentlemen, it is a great pleasure and honour for me to take part in this debate after which Parliament will vote on the approval of the Stabilisation and Association Agreement signed with the Republic of Serbia. I should also like to take this opportunity to express my gratitude to the rapporteur of the European Parliament, Mr Jelko Kacin, who drafted an excellent report on the subject, and to warmly welcome the resolution on Serbia's European integration process. Similarly to other countries in the region, the prospect of European membership has benefited Serbia as well, and the country has made considerable progress in this direction over recent years. In this context, the Stabilisation and Association Agreement is an important step forward for Serbia on the road to the European Union.
The agreement strengthens the already close ties between the European Union and Serbia, and creates a contractual relationship between the two parties. The agreement establishes a new framework for political dialogue. It creates a free trade area and strengthens bilateral economic relations, through which it is intended to bring major economic benefits to Serbia. The agreement encourages the reform processes which will contribute to the growth of the Serbian economy and help Serbia develop a fully functioning market economy. Furthermore, the agreement lays the foundations for increased cooperation in numerous areas to evolve between the European Union and Serbia in the future, last but not least, in the fight against organised crime and illegal cross-border trade, as well as with regard to improving current environmental protection regulations.
The Council started the ratification process for the agreement on 14 June 2010. To date, eleven Member States, including, of course, Hungary, have endorsed the agreement through their parliaments. We are very confident that all the Member States will ratify it within a short period of time. The Council would welcome the Stabilisation and Association Agreement coming into force by the end of 2011, but by early 2012 at the latest. This would mean that Serbia would enter into an ambitious contractual relationship with the European Union at precisely the time when it starts making more intensive preparations for accession. Your votes will do even more to give prominence to and further this process, due to the unanimous support that was expressed by all political forces at the meeting of the Committee on Foreign Affairs on 1 December. Serbia expressed its commitment to the European Union by its request for accession submitted in December 2009. In October last year, the Council asked the Commission to submit its opinion. This can be expected in the second half of 2011.
We are all aware that the European integration process has numerous advantages for Serbia. At the same time, Serbia still needs to make major reforms. These include further endeavours in the fields of public administration and the rule of law, justice reform, the fight against corruption and organised crime, and cooperation with the International Criminal Tribunal for the former Yugoslavia.
As the report submitted by Mr Kacin also states, the integration process advances on the basis of the progress made in this area. I welcome the fact that many results have already been achieved. At the same time, I should like to take this opportunity to point out that last year, Serbia took historic steps towards peace with its neighbours in the region. I also welcome Serbia's close cooperation with the European Union in the summer of 2010 and the resultant UN resolution that opened the way to dialogue between Belgrade and Priština. The Council fully supports High Representative Ashton in the work she has done in this area. This is a major challenge, but the possibility of creating a dialogue offers both Kosovo and Serbia the chance of coming closer to the European Union.
Lastly, allow me to share a concluding thought with you. I am convinced that the European Union must maintain the credibility of the enlargement process. The means of doing this are in our hands. I believe that if the accession negotiations with Croatia can be concluded successfully during the Hungarian Presidency, this will give a very positive sign to Serbia as well that the process is alive, and that the Balkan countries have a place in the family of the nations of the European Union.
Madam President, ladies and gentlemen, 2011 will be an important year for Serbia, which will bring both challenges and opportunities. I welcome the opportunity which this new agreement gives Serbia so that we may build together a joint future in a peaceful Europe.
Member of the Commission. - Madam President, it is a great pleasure and honour for me to address the European Parliament today for the vote of consent to the Stabilisation and Association Agreement with the Republic of Serbia. I would also like to express my warm gratitude to the rapporteur for Serbia, Jelko Kacin, for his report on the European integration process of Serbia.
The Stabilisation and Association Agreement is a major step forward for Serbia on its path towards the European Union. The fundamental objective of this agreement is to pave the way for further European integration and reforms and to prepare Serbia for European Union membership. This important milestone will serve as an encouragement for Serbia, as it has renewed its efforts to promote reconciliation in the region.
The Stabilisation and Association Agreement sets up a comprehensive institutional framework through the SAA Council and SAA Committee, a renewed framework for political dialogue, and a network of subcommittees extensively covering most European Union policy areas. Naturally, it also establishes a specific body between this House and the Serbian Parliament, the Joint Parliamentary Committee.
From an economic standpoint, the SAA foresees the gradual establishment of a free trade zone and the gradual integration of Serbia into the European Union's internal market, thus bringing economic benefits for both the European Union and Serbia. As was the case in central Europe in the 1990s, the agreement will boost investment, in particular, for indirect investments. It will make a key contribution to the growth of the Serbian economy and help Serbia move towards a functioning market economy.
The benefits of this agreement for the European Union are equally significant. Serbia's market has now been opened up to European Union exporters. Previously relatively high tariffs will be totally dismantled within a couple of years, with the exception of a few very sensitive agricultural products.
Furthermore, by gradually integrating Serbia into the internal market, conditions for investors will become more stable and predictable. Rules on competition and State aid are aligned to those of the European Union. Protection of intellectual property rights is also gradually being brought up to European Union standards. The sizeable Serbian public procurement market is also being progressively opened up to European bidders.
Forging closer ties with Serbia entails a number of other advantages for the European Union in particular, as it will facilitate cooperation in the areas of justice, freedom and security, the environment, transport and customs, to mention just a few. It therefore helps make the European Union's policy in south-east Europe more credible and effective.
Finally, it is particularly noteworthy that Serbia brought forward the implementation of the interim agreement. It officially entered into force in February 2010, but Serbia decided to apply it shortly after it was signed in April 2008. Serbia has thereby demonstrated a commitment to its economic integration with the European Union and has so far established a positive track record.
Since 14 June 2010, when the Council decided to launch the ratification process for the agreement, nine Member States have notified ratification and two more have secured the approval of their parliaments. Today's vote by the European Parliament should therefore provide additional impetus for this process thanks to the unanimous support from across the political groups. I hope that ratification by the other Member States will follow soon.
Let me conclude by focusing on the motion for a resolution on the European integration process of Serbia as a well-prepared contribution to today's political debate. I am therefore grateful to the rapporteur, Jelko Kacin. The resolution sends Serbia both a message of support for enhancing EU-Serbia relations, and a message of expectation in relation to the key challenges on Serbia's path to European Union membership. This is particularly timely in the context of the preparations of the opinion on Serbia's membership application.
I was in Belgrade last November to hand over a detailed questionnaire to the Prime Minister and the Deputy Prime Minister for European integration. The Serbian authorities are currently working hard on their replies, which we expect by the end of the month. I am encouraged by the Serbian Government's adoption on 30 December of an action plan as a follow-up to the Commission's progress report. The Commission will thoroughly analyse the replies to the questionnaires and the steps taken by the Serbian authorities in the coming months to complete its assessment with a view to issuing the opinion in the second half of 2011.
As my Hungarian colleague said, 2011 is an important year for Serbia: a year of demanding challenges as well as a year of opportunities. The path has been set and the objectives are well known, yet it is up to Serbia to walk down that path, fulfil the required criteria, and, once ready, engage in the negotiation process with the European Union. I am convinced that, with our joint support, Serbia will continue to make the right European choices and move ahead in its integration efforts. This will deliver a positive message for the whole region at a time when we need to reaffirm its European perspective in order to consolidate peace and foster economic prosperity in the Western Balkans.
on behalf of the PPE Group. - Madam President, in my view, the report on Serbia is excellent. I congratulate the rapporteur, Jelko Kacin.
It seems to me that Serbia has finally made up its mind that it genuinely wants a European future for itself. The majority of the political elite believes that this is the most favourable option. This determination has to be seen in the light of the turbulence of the last two decades. Serbia experienced the end of communism, the collapse of Yugoslavia, the wars that ensued, the rule of Slobodan Milošević, the bombing of 1999, burgeoning mafias and criminality, violence, refugees - a depressing and traumatic history. The decision to opt for Europe, therefore, is a considerable achievement and signals that Serbia has become a factor of stability in the region.
Two major political problems remain: the arrest and transfer of Ratko Mladić to The Hague, and coming to terms with the independence of Kosovo. Both these point towards psychological barriers. Mladić has his protectors, and the loss of Kosovo is painful for a sizeable section of Serbian society; any loss of territory is painful. To these may be added several other areas that need attention, notably, the upgrading of public administration and of the administration of justice, the establishment of market conditions and full openness towards Serbia's past, including opening up the archives.
The auguries for Serbia's road towards Europe are reasonably good. There is a clear commitment in this direction. The tasks faced by the elite and by society are recognised and the technical preparations are going ahead. If all goes well, Serbia should receive the opinion this autumn and candidate status after that. The road to Europe will not be easy, but Europe as a whole benefits from a stable, democratic Serbia.